DETAILED ACTION
The instant application having Application No. 17/322328 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 11/1/2021 and 1/19/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15, 20-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (WO 2018/083264 A1) in view of Lim et al. (US 2018/0083679).

Regarding Claim 1, Frenne teaches a method of wireless communication at a first wireless device, comprising:
determining an occurrence of a performance trigger for a current beam pair at the first wireless device (“In what follows, reference is made to a beam-pair link (BPL), which is defined as a pair of beams consisting of a suitable transmit (TX) beam used by a TRP and a suitable receive (RX) beam used by a UE for reliable transmission and reception” – See [005]; “Process 500 may being in step s502 in which the UE uses the first RX beam of the first BPL to receive a reference signal transmitted by a TRP to the UE using the first BPL … In step s506, the UE determines whether the first BPL has experienced a beam pair link failure (BPLF)” – See [0084]; The UE (first device) determines a beam pair link failure (performance trigger) for a first BPL (current beam pair)); and
using a fallback beam pair in response to determining the occurrence of the performance trigger (“In step s508, the UE, as a result of determining that the first BPL has experienced a BPLF, transmits to at least one of the one or more TRPs a request to start using the second BPL as the active BPL for the UE. In some embodiments, process 500 also includes the UE, after transmitting the request, receiving from a TRP a beam pair activation command informing the UE that a TRP is or will be using the second BPL as the active BPL for the UE” – See [0084]; “active BPL used for ongoing transmission and reception of data and control signals” – See [0043]; The UE starts using a second BPL (fallback beam pair) as the active BPL in response to the beam pair link failure of the first BPL).
Frenne does not explicitly teach that the current beam pair and fallback beam pair are for full-duplex communication.
However, Lim teaches using beam pairs for full-duplex communication (“FIG. 2 schematically illustrates a structure of a communication system supporting a general full-duplex scheme” – See [0078]; “determining a transmission/reception beam pattern for operating a full-duplex scheme in a communication system supporting a beamforming scheme according to an embodiment of the present disclosure” – See [0090]; See also Fig. 2; The base station and UE perform full-duplex communication using a given beam pair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne such that the current beam pair and fallback beam pair are for full-duplex communication.  Motivation for doing so would be to provide a beamforming scheme wherein service coverage is expanded due to increased propagation distances while also supporting higher data rates (See Lim, Abstract, [0012]-[0014]).

Regarding Claim 2, Frenne in view of Lim teaches the method of Claim 1.  Frenne further teaches switching from the fallback beam pair to the new beam pair based on measurements (“Typically, both the active and monitored BPLs are updated as the UE moves and new/better BPLs are discovered. The maintenance of the BPLs can be achieved through UE measurement and feedback to the TRP of the received quality (strength) of reference signals (RS) transmitted semi-persistently/periodically from the TRP on different beams. Furthermore, the reference signal transmissions on a given TRP beam may be repeated to allow the UE a chance to adjust/optimize its receive (RX) beam” – See [0043]; As shown above with respect to Claim 1, the monitored BPL (fallback BPL) becomes the new active BPL after switching.  The UE periodically performs measurements on the different BPLs to determine another new active BPL (new beam pair) as the UE moves and new/better BPLs are discovered.  Thus, the UE may switch from the fallback beam pair to a further new beam pair based on the measurements).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.
Frenne does not explicitly teach that the measurements are self-interference measurements.
However, Lim further teaches performing self-interference measurements to determine a new beam pair for full-duplex communication in response to determining the occurrence of the performance trigger (“After receiving the BRP packet from the AP 611, the STA 613 generates channel measurement feedback information” – See [0107]; “The STA 613 generates a self-interference strength table after transmitting the BRP packet (at operation 623). If the self-interference strength table was generated already, the STA 613 does not generate the self-interference strength table and updates the self-interference strength table which was generated already” – See [0108]; The UE performs self-interference measurements in response to receiving BRP packet (performance trigger)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne such that the measurements are self-interference measurements.  Motivation for doing so would be to enable the device to ensure that self-interference is maintained at a low enough level for full-duplex gain to be acquired (See Lim, [0100]).

Regarding Claim 3, Frenne in view of Lim teaches the method of Claim 1.  Frenne further teaches receiving an indication from a second wireless device indicating the fallback beam pair prior to determining the occurrence of the performance trigger (“Based on these measurements and feedback reports, typically both the UE and the NW have a view of when or if the active BPL starts to degrade. This degradation can happen relatively slowly, or very suddenly. In the former case, the NW typically has time to take action to switch the active and monitored BPLs and communicate the switch to the UE” – See [0057]; “The TRP can switch active BPL to a monitored BPL by signaling a BPL switch command to the UE. In case the TRP notice a slow blocking of a BPL the TRP can signal a BPL switch command, through the active BPL, to the UE such that the monitored BPL becomes the new active BPL” – See [00181]; The base station (second device) can indicate a switch to the monitored BPL (fallback beam) prior to beam pair link failure (determining the occurrence of the performance trigger)).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 4, Frenne in view of Lim teaches the method of Claim 1.  Frenne further teaches determining the fallback beam pair based on a rule (“The UE declaration of BPLF is based on, e.g., the event that the CSI-RSRP/RSRQ on the active BPL falls below a threshold Bout on Nout measurement occurrences. The threshold can be either an absolute threshold, or a threshold relative to the monitored BPL. The parameters Bout and Nout are pre-configured either through high layers (RRC) or by lower layers (L1/L2) on a more dynamic basis” – See [0061]; The determination to fall back to the monitored BPL (fallback beam pair) is determined upon a declaration of beam pair link failure, wherein thresholds Bout and Nout are rules used for declaring the beam pair link failure).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 5, Frenne in view of Lim teaches the method of Claim 4.  Frenne further teaches that the rule is based on at least one of a subset of reported beam pairs or the current beam pair (“The maintenance of the BPLs can be achieved through UE measurement and feedback to the TRP of the received quality (strength) of reference signals (RS) transmitted semi-persistently/periodically from the TRP on different beams” – See [0043]; The rule is based on feedback reports of reported beam pairs).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 6, Frenne in view of Lim teaches the method of Claim 4.  Frenne further teaches that the rule is defined or is received from a second wireless device (“The UE declaration of BPLF is based on, e.g., the event that the CSI-RSRP/RSRQ on the active BPL falls below a threshold Bout on Nout measurement occurrences. The threshold can be either an absolute threshold, or a threshold relative to the monitored BPL. The parameters Bout and Nout are pre-configured either through high layers (RRC) or by lower layers (L1/L2) on a more dynamic basis” – See [0061]; The determination to fall back to the monitored BPL (fallback beam pair) is determined upon a declaration of beam pair link failure, wherein thresholds Bout and Nout are rules used for declaring the beam pair link failure, and the thresholds are configured by the base station (second device) via RRC or L1/L2 signaling).

Regarding Claim 7, Frenne in view of Lim teaches the method of Claim 6.  Frenne further teaches signaling to the second wireless device that a beam quality measurement does not exceed a threshold quality level (“The UE declaration of BPLF is based on, e.g., the event that the CSI-RSRP/RSRQ on the active BPL falls below a threshold Bout on Nout measurement occurrences” – See [0061]; “In step s508, the UE, as a result of determining that the first BPL has experienced a BPLF, transmits to at least one of the one or more TRPs a request to start using the second BPL as the active BPL for the UE” – See [0084]; Beam pair link failure is declared when the active BPL beam quality is below a threshold.  Accordingly, the UE transmits a switch request (signaling) to the base station (second device) which serves to notify that a switch to the monitored BPL (fallback beam pair) is requested due to the active BPL quality falling below the threshold).

Regarding Claim 8, Frenne in view of Lim teaches the method of Claim 6.  Frenne further teaches receiving an indication from the second wireless device to use the fallback beam pair, wherein the first wireless device uses the fallback beam pair based at least in part on the indication (“if the network receives the BPS preamble from the UE, the NW transmits the next PDCCH on both the active BPL and the monitored BPL along with a "BPL activation" command informing the UE of a BPL switch … Once the switch command is received, the UE begins to use the monitored BPL” – See [0071]; The UE receives a switch command (indication) from the base station (second device) to use to monitored BPL (fallback beam pair), and the UE begins to use the monitored BPL after receiving the switch command).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 9, Frenne in view of Lim teaches the method of Claim 1.  Frenne further teaches determining the fallback beam pair based on the current beam pair (“The UE declaration of BPLF is based on, e.g., the event that the CSI-RSRP/RSRQ on the active BPL falls below a threshold Bout on Nout measurement occurrences. The threshold can be either an absolute threshold, or a threshold relative to the monitored BPL. The parameters Bout and Nout are pre-configured either through high layers (RRC) or by lower layers (L1/L2) on a more dynamic basis” – See [0061]; The determination to fall back to the monitored BPL (fallback beam pair) is determined based on the active BPL (current beam pair) since the switch to the monitored BPL is performed when the active BPL quality is less than a threshold).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Claim 15 is rejected based on reasoning similar to Claim 1.

Regarding Claim 20, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne further teaches that the performance trigger includes one or more of: a beam failure for at least one beam of the current beam pair, beam performance below a threshold performance level for the current beam pair, a beam quality measurement below a threshold quality level for the at least one beam of the current beam pair, or a self-interference measurement above a threshold interference level for the current beam pair (“Process 500 may being in step s502 in which the UE uses the first RX beam of the first BPL to receive a reference signal transmitted by a TRP to the UE using the first BPL … In step s506, the UE determines whether the first BPL has experienced a beam pair link failure (BPLF)” – See [0084]; The performance trigger is a beam failure for the first BPL (current beam pair)).

Regarding Claim 21, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne further teaches that the performance trigger is based on a beam quality measurement including at least one of a reference signal receive power (RSRP) for a reference signal, a signal to noise plus interference ratio (SINR) for the reference signal, or a block error rate (BLER) for at least one beam of the current beam pair (“The UE declaration of BPLF is based on, e.g., the event that the CSI-RSRP/RSRQ on the active BPL falls below a threshold” – See [0061]; The trigger is based on a beam quality RSRP measurement).

Regarding Claim 22, Frenne in view of Lim teaches the apparatus of Claim 21.  Frenne further teaches that the reference signal includes at least one or a channel state information reference signal (CSI-RS), a sounding reference signal (SRS), a positioning reference signal (PRS), or a synchronization signal block (SSB) (“The UE declaration of BPLF is based on, e.g., the event that the CSI-RSRP/RSRQ on the active BPL falls below a threshold” – See [0061]; The reference signal is a CSI-RS).

Regarding Claim 25, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne further teaches that the first wireless device uses the fallback beam pair for one or more of a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH) (“The UE then searches for scheduling commands on the PDCCH using the new active BPL (formerly the monitored BPL)” – See [0060]; The UE receives scheduling commands on the PDCCH using the new active BPL (fallback beam pair)).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 26, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne further teaches that the first wireless device uses the fallback beam pair without continuing to use the current beam pair (“in case the blocking is too sudden the TRP will not have time to signal a BLP switch command to the UE and the link used for control and data signals between TRP and UE will be lost. When such blocking occurs, the event can be referred to as a "beam pair link failure" or BPLF or "beam failure"” – See [00181]; “To restore the connection between the TRP and the UE, the TRP can use the monitored BPL as the active BPL for the UE” – See [0047]; When the active BPL (current beam pair) is blocked, the UE (first device) is no longer able to use the active BPL since it cannot decode the signals.  The connection is restores using the monitored BPL (fallback beam pair)).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 27, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne further teaches that the first wireless device continues to use the current beam pair along with using the fallback beam pair (“In an embodiment in which the active BPL has experienced a BPLF but the failure is not catastrophic (e.g., the active BPL is degraded, but not completely blocked), if the network receives the BPS preamble from the UE, the NW transmits the next PDCCH on both the active BPL and the monitored BPL along with a "BPL activation" command informing the UE of a BPL switch. The two PDCCHs could be transmitted in OFDM symbols with some time duration between (potentially within the same slot) such that the UE has time to switch UE RX beam and try to listen to both PDCCHs plus the "BPL activation" command. This increases the chances of getting the BPL switch command through to the UE. Once the switch command is received, the UE begins to use the monitored BPL” – See [0071]; The UE (first device) continues to use both the active BPL (current beam pair) along with the monitored BPL (fallback beam pair) in the case that the active BPL is not completely blocked).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 28, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne further teaches that the first wireless device uses the current beam pair and the fallback beam pair for duplicate communication (“In an embodiment in which the active BPL has experienced a BPLF but the failure is not catastrophic (e.g., the active BPL is degraded, but not completely blocked), if the network receives the BPS preamble from the UE, the NW transmits the next PDCCH on both the active BPL and the monitored BPL along with a "BPL activation" command informing the UE of a BPL switch. The two PDCCHs could be transmitted in OFDM symbols with some time duration between (potentially within the same slot) such that the UE has time to switch UE RX beam and try to listen to both PDCCHs plus the "BPL activation" command. This increases the chances of getting the BPL switch command through to the UE. Once the switch command is received, the UE begins to use the monitored BPL” – See [0071]; The UE (first device) receives duplicate PDCCH on both the active BPL (current beam pair) along with the monitored BPL (fallback beam pair) in the case that the active BPL is not completely blocked).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Regarding Claim 29, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne further teaches that the first wireless device uses a multiplexing scheme for communication on the current beam pair and the fallback beam pair (“In an embodiment in which the active BPL has experienced a BPLF but the failure is not catastrophic (e.g., the active BPL is degraded, but not completely blocked), if the network receives the BPS preamble from the UE, the NW transmits the next PDCCH on both the active BPL and the monitored BPL along with a "BPL activation" command informing the UE of a BPL switch. The two PDCCHs could be transmitted in OFDM symbols with some time duration between (potentially within the same slot) such that the UE has time to switch UE RX beam and try to listen to both PDCCHs plus the "BPL activation" command. This increases the chances of getting the BPL switch command through to the UE. Once the switch command is received, the UE begins to use the monitored BPL” – See [0071]; The UE (first device) receives duplicate PDCCH on both the active BPL (current beam pair) along with the monitored BPL (fallback beam pair) in the case that the active BPL is not completely blocked, wherein the PDCCH is multiplexed into separate time resources to give the UE time two switch its RX beam between the two BPLs).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.

Claims 10, 11, 13, 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2020/0059281) in view of Lim et al. (US 2018/0083679).

Regarding Claim 10, Grant teaches a method of wireless communication at a first wireless device, comprising:
receiving an indication from a second wireless device of an occurrence of a performance trigger for a current beam pair for communication (“a first beam pair link denoted herein as the SS-BPL” – See [0008]; “As the wireless device 20 moves and/or rotates, the gNB 10 TX/RX beams and the wireless device 20 RX/TX beams associated with the SS-BPL may become misaligned (pointing error). The same may happen if the channel between the wireless device 20 and gNB 10 become at least partially blocked. In these cases, signal reception at the wireless device 20 can start to degrade as the pointing error increases. In the current disclosure, this problem is solved by a network initiated procedure to reselect (re-align) the SS-BPL (updated or re-aligned BPL)” – See [0047]; “FIG. 3 discloses a network controlled and wireless device 20 assisted embodiment. The gNB 10 detects that the BPL is becoming misaligned (step 1) and sends a trigger signal (step 2) to the wireless device 20 to triggers a reelection procedure” – See [0049]; The UE (first device) receives an indication from the gNB (second device) of an occurrence of a BPL misalignment and reselection (performance trigger) for a first SS-BPL (current beam pair)); and
using a fallback beam pair for communication with the second wireless device in response to receiving the indication (“transmission of an uplink signal (e.g., a PRACH transmission) to indicate to the gNB the new preferred SS block and thus a new SS-BPL” – See [0026]; “Responsive to the trigger signal, the wireless device 20 transmits detects a preferred SS block (step 4) and transmits a reselection signal resembling a preamble on the PRACH (step 5)” – See [0049]; “the wireless device 20 remembers the beam on which it received the SS, and this becomes the new wireless device 20 RX/TX beam associated with the SS-BPL. Through this process, the SS-BPL is re-established” – See [0052]; The UE uses a new/updated SS-BPL (fallback beam pair) for communication with the gNB (second device) after receiving the indication and performing the reselection procedure).
Grant does not explicitly teach that the current beam pair and fallback beam pair are for full-duplex communication.
However, Lim teaches using beam pairs for full-duplex communication (“FIG. 2 schematically illustrates a structure of a communication system supporting a general full-duplex scheme” – See [0078]; “determining a transmission/reception beam pattern for operating a full-duplex scheme in a communication system supporting a beamforming scheme according to an embodiment of the present disclosure” – See [0090]; See also Fig. 2; The base station and UE perform full-duplex communication using a given beam pair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grant such that the current beam pair and fallback beam pair are for full-duplex communication.  Motivation for doing so would be to provide a beamforming scheme wherein service coverage is expanded due to increased propagation distances while also supporting higher data rates (See Lim, Abstract, [0012]-[0014]).

Regarding Claim 11, Grant in view of Lim teaches the method of Claim 10.  Grant further teaches performing measurements and switching from the fallback beam pair to the new beam pair based on the measurements (“the trigger signal may initiate a new SS block measurement by the wireless device, and a transmission of an uplink signal (e.g., a PRACH transmission) to indicate to the gNB the new preferred SS block and thus a new SS-BPL” – See [0026]; The new SS-BPL is determined based on measurements by the UE).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 10.
Grant does not explicitly teach that the measurements are self-interference measurements.
However, Lim further teaches performing self-interference measurements to determine a new beam pair for full-duplex communication (“After receiving the BRP packet from the AP 611, the STA 613 generates channel measurement feedback information” – See [0107]; “The STA 613 generates a self-interference strength table after transmitting the BRP packet (at operation 623). If the self-interference strength table was generated already, the STA 613 does not generate the self-interference strength table and updates the self-interference strength table which was generated already” – See [0108]; The UE performs self-interference measurements to determine a beam pair for full-duplex communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grant such that the measurements are self-interference measurements.  Motivation for doing so would be to enable the device to ensure that self-interference is maintained at a low enough level for full-duplex gain to be acquired (See Lim, [0100]).

Regarding Claim 13, Grant in view of Lim teaches the method of Claim 10.  Grant further teaches indicating to the second wireless device to use the fallback beam pair in response to receiving the indication of the occurrence of the performance trigger (“Responsive to the trigger signal, the wireless device 20 transmits detects a preferred SS block (step 4) and transmits a reselection signal resembling a preamble on the PRACH (step 5)” – See [0049]; “After reselection signal is transmitted on the PRACH, the wireless device 20 and gNB 10 update the SS-BPL that is used to determine the receiver configuration and transmitter configuration respectively (blocks 6 and 7). The end result is realignment of the SS-BPL (step 8)” – See [0051]; The UE indicates the new SS-BPL (fallback beam pair) in response to receiving the performance trigger).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 10.

Regarding Claim 14, Grant in view of Lim teaches the method of Claim 10.  Grant further teaches determining the fallback full-duplex beam pair based on the current beam pair (“The gNB 10 detects that the BPL is becoming misaligned (step 1) and sends a trigger signal (step 2) to the wireless device 20 to triggers a reelection procedure similar to the beam failure recovery mechanism and initial access procedure” – See [0049]; The determination to fall back to the new SS-BPL (fallback beam pair) is determined based on the first SS-BPL (current beam pair) since the switch to the new SS-BPL is performed when the first SS-BPL becomes misaligned).
Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 10.

Claim 30 is rejected based on reasoning similar to Claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2020/0059281) in view of Lim et al. (US 2018/0083679) and further in view of Frenne et al. (WO 2018/083264 A1).

Regarding Claim 12, Grant in view of Lim teaches the method of Claim 10.  Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 10. 
Grant and Lim do not explicitly teach indicating the fallback full-duplex beam pair to the second wireless device prior to receiving the indication of the occurrence of the performance trigger.
However, Frenne teaches indicating the fallback full-duplex beam pair to the second wireless device prior to receiving the indication of the occurrence of the performance trigger (“Based on these measurements and feedback reports, typically both the UE and the NW have a view of when or if the active BPL starts to degrade. This degradation can happen relatively slowly, or very suddenly. In the former case, the NW typically has time to take action to switch the active and monitored BPLs and communicate the switch to the UE” – See [0057]; “The TRP can switch active BPL to a monitored BPL by signaling a BPL switch command to the UE. In case the TRP notice a slow blocking of a BPL the TRP can signal a BPL switch command, through the active BPL, to the UE such that the monitored BPL becomes the new active BPL” – See [00181]; The base station (second device) can indicate a switch to the monitored BPL (fallback beam) prior to beam pair link failure (determining the occurrence of the performance trigger)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grant to indicate the fallback full-duplex beam pair to the second wireless device prior to receiving the indication of the occurrence of the performance trigger.  Motivation for doing so would be to enable switching to the fallback full-duplex beam pair before the current beam pair is broken in a situation where the current beam pair quality is slowly degrading (See Frenne, [0057]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (WO 2018/083264 A1) in view of Lim et al. (US 2018/0083679) and further in view of Lee et al. (US 2018/0278310).

Regarding Claim 16, Frenne in view of Lim teaches the apparatus of Claim 15.  Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.
Frenne and Lim do not explicitly teach that the fallback full-duplex beam pair is indicated by one or more of: an uplink beam identifier (ID) for an uplink beam of the fallback full-duplex beam pair, a downlink beam ID for a downlink beam of the fallback full-duplex beam pair, a beam pair ID for the fallback full-duplex beam pair, or a transmission configuration indicator (TCI) codepoint that maps to an uplink and downlink TCI state for the fallback full-duplex beam pair.
However, Lee teaches that the fallback beam pair is indicated by a beam pair ID for the fallback beam pair (“the base station may transmit one of the beam (or BPL) ID and monitoring order information for the alternate BPL(s) through one of the RRC/DCI/MAC-CE” – See [0130]; The alternate BPL (fallback beam pair) ID is indicated to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne such that fallback full-duplex beam pair is indicated by a beam pair ID for the fallback full-duplex beam pair.  Motivation for doing so would be to enable the base station to specify a monitoring order for alternate/fallback beam pairs that were previously reported by the UE (See Lee, [0130]).

Regarding Claim 17, Frenne in view of Lim teaches the apparatus of Claim 15.  Lim teaches that the beam pairs are full-duplex, as shown above with respect to Claim 1.
Frenne further teaches receiving an indication from a second wireless device indicating the fallback beam pair prior to determining the occurrence of the performance trigger (“Based on these measurements and feedback reports, typically both the UE and the NW have a view of when or if the active BPL starts to degrade. This degradation can happen relatively slowly, or very suddenly. In the former case, the NW typically has time to take action to switch the active and monitored BPLs and communicate the switch to the UE” – See [0057]; “The TRP can switch active BPL to a monitored BPL by signaling a BPL switch command to the UE. In case the TRP notice a slow blocking of a BPL the TRP can signal a BPL switch command, through the active BPL, to the UE such that the monitored BPL becomes the new active BPL” – See [00181]; The base station (second device) can indicate a switch to the monitored BPL (fallback beam) prior to beam pair link failure (determining the occurrence of the performance trigger)).
Frenne and Lim do not explicitly teach that the indication is comprised in one or more of: downlink control information (DCI), a medium access control-control element (MAC-CE), or radio resource control (RRC) signaling.
However, Lee teaches that the indication is comprised in one or more of: downlink control information (DCI), a medium access control-control element (MAC-CE), or radio resource control (RRC) signaling (“the base station may transmit one of the beam (or BPL) ID and monitoring order information for the alternate BPL(s) through one of the RRC/DCI/MAC-CE” – See [0130]; The alternate BPL (fallback beam pair) ID is indicated to the UE via DCI/RRC/MAC-CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne such that the indication is comprised in one or more of: downlink control information (DCI), a medium access control-control element (MAC-CE), or radio resource control (RRC) signaling.  Motivation for doing so would be to enable the updated beam pair to be confirmed to the UE (See Lee, [0121]).

Regarding Claim 18, Frenne in view of Lim and Lee teaches the apparatus of Claim 17.  Frenne further teaches that the first wireless device comprises a user equipment (UE) and the second wireless device comprises a base station as shown above with respect to Claims 1 and 3.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (WO 2018/083264 A1) in view of Lim et al. (US 2018/0083679) and Lee et al. (US 2018/0278310) and further in view of Wei et al. (US 2022/0038164).

Regarding Claim 19, Frenne in view of Lim and Lee teaches the apparatus of Claim 17.  Frenne, Lim and Lee do not explicitly teach that the first wireless device comprises an integrated access and backhaul (IAB) node, and the second wireless device comprises a parent IAB node.
However, Wei teaches another beam recovery system wherein the first wireless device comprises an integrated access and backhaul (IAB) node, and the second wireless device comprises a parent IAB node (“In another example, FIG. 2a illustrates an example IAB network with backhaul link beam failure according to various embodiments. In FIG. 2a, an IAB RN2 can experience beam failure on the backhaul link 214. The beam failure recovery (BFR) mechanism can be performed through the IAB DN 210 and RN2 250. In addition, the IAB RN2 250 can signal its child nodes (e.g., UE1 220 and/or RN4 270) about the possible backhaul beam failure to actively prepare the child nodes for fast link switch if backhaul beam failure recovery fails. When backhaul link failure happens between an IAB RN and its parent node, the new candidate beam identification procedure can be enabled. BFR signaling can be based on the success or failure of the beam identification procedure in the IAB RN” – See [0037]; The first wireless device is IAB RN2 250 (IAB node) and the second wireless device is IAB donor node 210 (parent IAB node)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne such that the first wireless device comprises an integrated access and backhaul (IAB) node, and the second wireless device comprises a parent IAB node.  Motivation for doing so would be to enable a fast link switch for child nodes in the event of a beam failure in the backhaul link (See Wei, [0037]).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (WO 2018/083264 A1) in view of Lim et al. (US 2018/0083679) and further in view of Wang et al. (US 2021/0006321).

Regarding Claim 23, Frenne in view of Lim teaches the apparatus of Claim 15.  Frenne and Lim do not explicitly teach that the performance trigger is based on a communication error.
However, Wang teaches that the performance trigger is based on a communication error (“When the network node device 100 fails to identify a new candidate UL beam, it can prepare to transmit a negative acknowledgement (NACK) signal with which the UE 110 can derive the UL beam failure” – See [0138]; The beam failure (performance trigger) is based on the transmission of a NACK (communication error)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne such that the performance trigger is based on a communication error.  Motivation for doing so would be to enable the UE to derive that a beam failure has occurred (See Wang, [0138]).

Regarding Claim 24, Frenne in view of Lim and Wang teaches the apparatus of Claim 23.  Wang further teaches that the occurrence of the communication error is based on reception or transmission of a negative acknowledgement (NACK) (“When the network node device 100 fails to identify a new candidate UL beam, it can prepare to transmit a negative acknowledgement (NACK) signal with which the UE 110 can derive the UL beam failure” – See [0138]; The beam failure (performance trigger) is based on the transmission of a NACK (communication error)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478